Continuation Sheet
	Regarding the claimed feature of “wherein the dedicated RRC message corresponds to a target communication procedure, the target communication procedure comprising at least one of: a handover procedure…”, the Applicant argues that previously cited reference, Kwak, discloses reconfiguring UE-specific CORESET with RRC reconfiguration signaling and monitored by the UE the common CORESET during the handover procedure.  However, the reconfiguration procedure is not equivalent to a handover procedure.  A eNB may reconfigure a UE-specific CORESET for the UE without handing over the UE to other cell and therefore Kwak fails to teach a correspondence between the RRC reconfiguration signaling and the handover procedure.
	However, the claim language recites that  “the dedicated RRC message corresponds to a target communication procedure”, wherein “the target communication procedure” may be a “handover procedure” and does not require the RRC message to be equivalent of a handover procedure.  That is, an RRC reconfiguration message being applied during a handover procedure qualifies as the claimed “dedicated RRC message” that “corresponds” to a “handover procedure”.  Paragraphs [0041]-[0042] of Kwak suggests that a gNB may configure the UE-specific CORESET in a handover procedure.  Therefore, when the RRC reconfiguration is performed in a handover procedure, the dedicated RRC message for the RRC reconfiguration corresponds to a handover procedure and reads on the currently presented claim and the applicant’s argument is not persuasive.
	The applicant then argues (on page 10 of the response) that, since the new UE-specific CORESET is configured to replace the original one, the UE would always use the new UE-specific CORESET when the reconfiguration procedure is completed.  Therefore, the process proposed by KWAK does not involve selection and does not disclose the claimed step of “selecting a CORESET indicated in the dedicated RRC message”.  However, as previously shown, Kwak recites “the UE can change its UE-specific CORESET to monitor the new UE-specific CORESET configured by the RRC reconfiguration” in paragraph [0044].  That is, instead of any other possible CORESET or the old UE-specific CORESET, the UE effectively selects the UE-specific CORESET indicated in the RRC reconfiguration message.  The applicant’s argument is therefore not persuasive.

/JUTAI KAO/Primary Examiner, Art Unit 2473